DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          WENDY M. REED,
                             Appellant,

                                    v.

                      MATTHEW T. CULPEPPER,
                            Appellee.

                              No. 4D19-2744

                              [March 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Maxine Cheesman, Judge; L.T. Case No. 50-2009-DR-
004528-XXXX-MB.

  Wendy M. Reed, Greenacres, pro se.

  No response for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.